 Case 2:18-cv-00032-Z-BR Document 27 Filed 12/19/18                 Page 1 of 6 PageID 298




                IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF TEXAS
                             AMARILLO DIVISION

BETH LEANN FULLER                                 §
     Plaintiff                                    §
                                                  §
VS.                                               §
                                                  §   CIVIL ACTION NO. 2:18-CV-00032-D
HEALTHCARE SERVICES GROUP, INC.,                  §
     Defendant                                    §


  DEFENDANT’S RESPONSE TO PLAINTIFF’S OBJECTION TO THE FINDINGS,
CONCLUSIONS, AND RECOMMENDATION REGARDING DEFENDANT’S MOTION
               TO DISMISS AND COMPEL ARBITRATION

       TO THE HONORABLE JUIDGE OF SAID COURT:

       Defendant Healthcare Services Group, Inc., files this Response to Plaintiff’s Objection to

the Findings, Conclusions, and Recommendation Regarding Defendant’s Motion to Dismiss and

Compel Arbitration and asks the Court to not disturb the findings issued on November 2, 2018.

                                      I.         INTRODUCTION

       On October 12, 2018, an Evidentiary Hearing was conducted on Defendant’s Motion to

Dismiss and Compel Arbitration.       After reviewing applicable case law, testimony of the

witnesses, and evidence introduced at the hearing, on November 21, 2018, the Magistrate Judge

correctly concluded Plaintiff is bound to arbitrate her claims under the theory of direct benefit

estoppel.

                                           II.    ARGUMENT

       Under Texas law, a written agreement to arbitrate is valid and enforceable if an

arbitration agreement exists and the claims asserted are within the scope of the agreement. Tex.

Civ. Prac. & Rem. Code Ann. §§ 171.001, 171.021 (West 2011). “To determine whether a

DEFENDANT’S RESPONSE TO PLAINTIFF’S OBJECTION
TO THE FINDINGS, CONCLUSIONS, AND RECOMMENDATION
REGARDING DEFENDANT’S MOTION TO DISMISS AND COMPEL ARBITRATION – Page 1
 Case 2:18-cv-00032-Z-BR Document 27 Filed 12/19/18                     Page 2 of 6 PageID 299




party's claims fall within an arbitration agreement's scope, we focus on the complaint's factual

allegations rather than the legal causes of action asserted.” In re FirstMerit Bank, N.A., 52

S.W.3d at 754. Courts should not deny a motion to compel arbitration unless the arbitration

clause in the parties' agreement is not susceptible of an interpretation that is sufficiently broad so

that it includes the matters at issue in a dispute. Prudential Sec. Inc. v. Marshall, 909 S.W.2d

896, 899 (Tex. 1995) (orig. proceeding).

       As a policy matter, “both federal and state jurisprudence dictate that any doubt as to

whether a controversy is arbitrable should be resolved in favor of arbitration.” McKee v. Home

Buyers Warranty Corp., 45 F.3d 981, 985 (5th Cir. 1995). Texas “strongly favor[s]” arbitration.

Star Sys. Int’l Ltd. v. 3M Co., No. 05-15-00669, 2016 WL 2970272, at *2 (Tex. App. May 19,

2016) (citing Royston, Rayzor, Vickery, & Williams, LLP v. Lopez, 467 S.W.3d 494, 499 (Tex.

2015)). And questions of arbitrability must [also] be addressed with a healthy regard for the

federal policy favoring arbitration.” Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460

U.S. 1, 24, 103 S.Ct. 927, 74 L.Ed.2d 765 (1983).

       “Under the FAA [Federal Arbitration Act], ordinary principles of state contract law

determine whether there is valid agreement to arbitrate.” In re Kellogg Brown & Root, Inc., 166

S.W.3d 732, 737-38 (Tex. 2005); see also G.T. Leach Builders, LLC v. Sapphire V.P., L.P. 458

S.W.3d 502, 524 (Tex. 2015); Specialty Select Care Ctr. of San Antonio, LLC v. Flores, No 04-

13-00888-CV, 2015 WL 5157034, at *2 (Tex. App.-San Antonio Sept. 2, 2015, no pet.). Under

these principles, a party cannot be compelled to arbitrate unless he or she has agreed to do so.

G.T. Leach Builders, 458 S.W.3d at 524; Kellogg, 166 S.W.3d at 737; Specialty Select, 2015 WL

5157034, at *2. Generally, the presence or absence of a party’s signature on a contract is


DEFENDANT’S RESPONSE TO PLAINTIFF’S OBJECTION
TO THE FINDINGS, CONCLUSIONS, AND RECOMMENDATION
REGARDING DEFENDANT’S MOTION TO DISMISS AND COMPEL ARBITRATION – Page 2
 Case 2:18-cv-00032-Z-BR Document 27 Filed 12/19/18                  Page 3 of 6 PageID 300




relevant in determining whether a party is bound by a contract. Rachal v. Reitz, 403 S.W.3d 840,

845 (Tex. 2013) (“Typically, a party manifests its assent by signing an agreement.”); Tukua

Invs., LLC v. Spenst, 413 S.W.3d 786, 794 (Tex. App-El Paso 2013, pet. denied). However, if a

contract is not signed by a party, then other evidence may be used to establish the non-

signatory’s unconditional assent to be bound by the contract, including any arbitration provision.

Tukua, 413 S.W.3d at 794.

       Texas Courts have recognized that unconditional assent by a nonsignatory to an

arbitration provision can be established under the doctrine of direct benefits estoppel. G.T. Leach

Builders, 458 S.W.3d at 527; Rachal, 403 S.W.3d at 845. Under this equitable doctrine, a non-

signatory who seeks benefits under a contract, or is seeking to enforce it, is estopped from

attempting to avoid a contract’s burdens, including an arbitration provision.         G.T. Leach

Builders, 458 S.W.3d at 527; Rachal, 403 S.W.3d at 845; Kellogg, 166 S.W.3d at 739. As a

result, a court can compel a non-signatory to arbitrate if that non-signatory is seeking to enforce

the terms of a contract containing an arbitration provision. G.T. Leach Builders, 458 S.W.3d at

527; Kellogg, 166 S.W.3d at 739.

       On October 12, 2018, this Court conducted an evidentiary hearing on Defendant’s

Motion to Dismiss and Compel Arbitration. The evidence presented at the hearing established

that Plaintiff had been made aware of the Arbitration Agreement and had been informed that her

continued employment with Defendant would constitute an acceptance of the terms of the

Arbitration Agreement. See generally transcript from Evidentiary Hearing on October 12, 2018.

Chris Montoya, District Manager for Healthcare Services, also testified all new employees are

provided copies of the Plan and informed that any claims brought against Defendant are subject


DEFENDANT’S RESPONSE TO PLAINTIFF’S OBJECTION
TO THE FINDINGS, CONCLUSIONS, AND RECOMMENDATION
REGARDING DEFENDANT’S MOTION TO DISMISS AND COMPEL ARBITRATION – Page 3
 Case 2:18-cv-00032-Z-BR Document 27 Filed 12/19/18                    Page 4 of 6 PageID 301




to binding arbitration. Id. Mr. Montoya also testified that no potential employee of Defendant

could begin employment without agreeing to be bound by the terms of the Arbitration

Agreement. Id. This testimony is enough to establish that a valid Arbitration Agreement exists in

this matter.

       Plaintiff has asserted common law tort claims for negligence which Plaintiff contends

resulted in her alleged injuries. Further, Plaintiff asserts that Defendant is statutorily deprived of

its common law defenses, based on the fact that Defendant is not a subscriber to statutory

workers’ compensation insurance coverage. Plaintiff’s alleged cause of action is premised on the

employer/employee relationship. The duties Plaintiff alleges Defendant breached, are duties that

an employer owes to its employees. In the absence of the employer/employee relationship

between Plaintiff and Defendant, Plaintiff would not be successfully asserting this cause of

action. In this situation, Plaintiff is seeking to enforce the benefits of the contract between an

employer and employee, while also avoiding the burdens of that relationship

       The FAA does not require that a agreement to arbitrate be signed by the parties. In re

Polymerica, 296 S.W.3d 74, 76 (Tex. 2009).           Furthermore, “an employer may enforce an

arbitration agreement entered into during an at-will employment relationship if the employee

received notice of the employer’s policy and accepted it.” In re Dallas Peterbilt, Ltd., 196

S.W.3d 161, 162 (Tex. 2006). “When determining whether an employee received notice of a

binding arbitration agreement, our cases do not confine that ‘notice analysis’ to the underlying

agreement, but to all communications between the employer and employee.” Id.

       Under the holdings in Polymerica and Peterbilt, the testimony of Mr. Montoya is

sufficient to establish that Plaintiff was given notice of the Arbitration Agreement and elected to


DEFENDANT’S RESPONSE TO PLAINTIFF’S OBJECTION
TO THE FINDINGS, CONCLUSIONS, AND RECOMMENDATION
REGARDING DEFENDANT’S MOTION TO DISMISS AND COMPEL ARBITRATION – Page 4
 Case 2:18-cv-00032-Z-BR Document 27 Filed 12/19/18                   Page 5 of 6 PageID 302




continue her employment with Defendant after learning of the Agreement. By doing so, Plaintiff

is bound by the terms of the Plan.

       As the Magistrate Judge correctly concluded, Plaintiff is bound under the theory of direct

benefits estoppel. As Plaintiff argued at the hearing, and again argues in her Objections, she did

not know the source of the benefits that were provided to her. However, the Magistrate Judge

carefully considered that testimony and artfully stated, “Were the Court to accept Fuller’s

argument, an employee could seek and receive benefits from an employer yet avoid arbitration

by skillfully maintaining plausible deniability as to the source of the benefits.” Plaintiff wants

the benefits but not the burden and the Court recognized that in its Findings.

                                            PRAYER

       Defendant respectfully requests that the Court deny Plaintiff’s Objections and not disturb

the Findings, Conclusions and Recommendations which were issued on November 21, 2018.

                                                     Respectfully submitted,

                                                     SETTLEPOU


                                                     By:       /s/ Kent D. Williamson
                                                           Kent D. Williamson
                                                           Texas Bar No. 21624400
                                                           kwilliamson@settlepou.com
                                                           SETTLEPOU
                                                           3333 Lee Parkway, Eighth Floor
                                                           Dallas, Texas 75219
                                                           (214) 520-3300
                                                           (214) 526-4145 (Facsimile)

                                                     ATTORNEYS FOR DEFENDANT
                                                     HEALTHCARE SERVICES GROUP, INC.




DEFENDANT’S RESPONSE TO PLAINTIFF’S OBJECTION
TO THE FINDINGS, CONCLUSIONS, AND RECOMMENDATION
REGARDING DEFENDANT’S MOTION TO DISMISS AND COMPEL ARBITRATION – Page 5
 Case 2:18-cv-00032-Z-BR Document 27 Filed 12/19/18                  Page 6 of 6 PageID 303




                                CERTIFICATE OF SERVICE

      I hereby certified that a true and correct copy of the foregoing has been served upon all
counsel of record on this the 19th day of December, 2018.



                                                     /s/ Kent D. Williamson
                                                     KENT D. WILLIAMSON




DEFENDANT’S RESPONSE TO PLAINTIFF’S OBJECTION
TO THE FINDINGS, CONCLUSIONS, AND RECOMMENDATION
REGARDING DEFENDANT’S MOTION TO DISMISS AND COMPEL ARBITRATION – Page 6
